Exhibit 10.2

 

ICAGEN, INC.

 

FORM OF NOTICE OF STOCK OPTION AGREEMENT

 

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

 

Icagen, Inc. (the “Company”), pursuant to its 2015 Stock Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all terms and conditions as set forth herein and in the related Stock Option
Agreement, the Plan and the Notice of Exercise, each of which are attached
hereto and incorporated herein in their entirety.

 



  Optionholder:   [                 ]          Date of Grant:
  [                 ]          Vesting Commencement Date:   [                 ] 
        Number of Shares Subject to Option:   [                 ]         
Exercise Price (Per Share): $[                 ]          Expiration Date:
  [                 ] 

 

Type of Grant: ☐     Incentive Stock Option 1 ☐        Nonstatutory Stock Option

 

Vesting Schedule: [       ]     Payment: By one or a combination of the
following items (described in the Option Agreement):     ☐     By certified
check or bank check   ☐     By delivery of already owned shares ☐     By
Cashless Exercise 

 

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Notice, the Stock Option
Agreement and the Plan. The undersigned Optionholder further acknowledges that
as of the Date of Grant, this Notice, the Stock Option Agreement and the Plan
set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company referred to herein and
supersede all prior oral and written agreements on that subject.

 

ICAGEN, INC.   OPTIONHOLDER:      

By:



   

 





  Name:     Name:   Date:     Date:  

 

ATTACHMENTS: 2015 Stock Incentive Plan, Stock Option Agreement and Notice of
Exercise.

 

 



1 If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year. Any excess over $100,000 is a
Non-statutory Stock Option. 



 

 

 

ICAGEN, INC.

 

FORM OF STOCK OPTION AGREEMENT

 

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

 

Pursuant to your Notice of Stock Option (the “Notice”) and this Stock Option
Agreement, Icagen, Inc. (the “Company”) has granted you an option under its 2015
Stock Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in the Notice at the exercise price indicated
in the Notice. Defined terms not explicitly defined in this Option Agreement but
defined in the Plan shall have the same definitions as in the Plan.

 

The details of your option are as follows:

 

1.                   VESTING. Your Option shall fully vest and become
exercisable with respect to all of your Option Shares as described in your
employment contract or other service agreement with the Company. For any shares
not described in your employment or service agreement or if you do not have an
agreement with the Company, subject to the limitations contained herein, your
option will vest as provided in the Notice, provided that vesting will cease
upon the termination of your employment, consulting arrangement or provision of
service for the Company, as applicable. Notwithstanding the foregoing, if you
have been continuously employed by the Company or an Affiliate or providing
services to the Company or an Affiliate from the Date of Grant until a Change in
Control of the Company, the portion of your outstanding Option which has not
become vested at the date of such event shall immediately vest and become
exercisable with respect to 100% of the Shares simultaneously with the
consummation of the Change in Control of the Company.

 

2.             NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of
common stock (the “Shares”) subject to your Option and your exercise price per
share referenced in the Notice may be adjusted from time to time for certain
events, including such as stock dividends, split ups, mergers, and the other
events specified in the Plan.

 

3.             METHOD OF PAYMENT. Payment of the exercise price is due in full
upon exercise of all or any part of your option. You may elect to make payment
of the exercise price in cash or by check or by delivery to the Company of
certificates representing shares of outstanding common stock of the Company
already owned by you that are owned free and clear of any liens, claims,
encumbrances or security interests together with stock powers duly executed and
with signature guaranteed. In addition, you may elect to make payment through a
“cashless exercise” such that, without the payment of any funds, you may
exercise your Option and receive the net number of Shares equal to (a) the
number of Shares as to which the Option is being exercised, multiplied by (b) a
fraction, the numerator of which is the Fair Market Value per Share (on such
date as is determined by the Board or a Committee thereof if a Committee is
designated to administer the Plan) less the Exercise Price per Share, and the
denominator of which is such Fair Market Value per Share (the number of net
Shares to be received shall be rounded down to the nearest whole number of
Shares). In the event payment is made by delivery of such shares, said shares
shall be deemed to have a per share value equal to the per share market value of
the shares on the date of exercise. Notwithstanding the foregoing, you may not
exercise your option by tender to the Company of common stock to the extent such
tender would violate the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.

 

4.             WHOLE SHARES. You may exercise your Option only for whole shares
of common stock.

 

5.            SECURITIES LAW COMPLIANCE. Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
common stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of common stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act. The exercise of your option
also must comply with other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.

 



 2 

 

 

6.            TERM. You may not exercise your Option before the commencement or
after the expiration of its term. The term of your Option commences on the Date
of Grant and unless otherwise specified in the Notice expires upon the earliest
of:

 

(a)            Immediately upon the termination of your employment or consulting
arrangement or other arrangement for the provision of services;

 

(b)            The Expiration Date indicated in the Notice; or

 

(c)            The day before the tenth (10th) anniversary of the Date of Grant.

 

If your Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant of your Option and
ending on the day three (3) months before the date of your Option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability.

 

7.            EXERCISE.

 

(a)            You may exercise the vested portion of your Option during its
term by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require. Each
election to exercise this Option shall be in writing, signed by you, and
delivered or mailed to the Chief Financial Officer of the Company at its
principal office at 4222 Emperor Blvd., Suite 350, Research Triangle Park,
Durham, NC 27703. In the event an Option is exercised by the executor or
administrator of your estate, or by the person or person to whom the Option has
been transferred by your will or the applicable laws of descent and
distribution, the Company shall be under no obligation to deliver stock
thereunder unless and until the Company is satisfied that the person or person
exercising the option is or are your duly appointed executor or administrator or
the person to whom the option has been transferred by your will or by the
applicable laws of descent and distribution.

 

(b)            By exercising your Option you agree that, as a condition to any
exercise of your Option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your Option; (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise; or (3) the
disposition of shares of Common Stock acquired upon such exercise.

 

(c)            If your Option is an Incentive Stock Option, by exercising your
Option you agree that you will notify the Company in writing within fifteen (15)
days after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your option that occurs within two (2) years after the
date of your option grant or within one (1) year after such shares of Common
Stock are transferred upon exercise of your Option.

 

8.            PAYMENT.

 

(a)            Payment in full by a certified or bank check should be made for
all the shares of which your option is exercised at the time of such exercise,
and no shares shall be delivered until such payment is made.

 

(b)            Alternatively, payment may be made by delivering to the Company
(i) shares of outstanding Common Stock of the Company together with stock powers
duly executed and with signature guaranteed. In the event payment is made in
whole or in part by such shares, said shares shall be deemed to have a per share
value equal to the closing price of the shares on the last trading day
immediately preceding the date the shares are then being issued, or (ii)
immediately tendering back to the Company sufficient shares of the Common Stock
acquired through exercise of the Option.

 



 3 

 

 

(c)            The Company shall not be obligated to deliver any stock unless
and until all applicable Federal and state laws and regulations have been
complied with; and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel for the Company. You shall
have no rights as a shareholder until the stock is actually delivered to you.

 

9.             TRANSFERABILITY.

 

(a)             If your Option is an Incentive Stock Option, your Option is not
transferable, except by will or by the laws of descent and distribution, and is
exercisable during your life only by you. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to exercise your option.

 

(b)             If your Option is a Nonstatutory Stock Option, your Option is
not transferable, except (i) by will or by the laws of descent and distribution;
(ii) with the prior written approval of the Company, by instrument to an inter
vivos or testamentary trust, in a form accepted by the Company, in which the
option is to be passed to beneficiaries upon the death of the trustor (settlor);
and (iii) with the prior written approval of the Company, by gift, in a form
accepted by the Company, to a permitted transferee under the Securities Act.

 

10.           TERMINATION.

 

Subject to the terms of any separate employment agreement between you and the
Company, if your employment terminates for any reason, your Option shall
terminate pursuant to the terms of the Plan.

 

11.           OPTION NOT A SERVICE CONTRACT.

 

Your Option is not an employment or service contract, and nothing in your Option
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the employ of the Company or an Affiliate, or of the Company or an
Affiliate to continue your employment. In addition, nothing in your Option shall
obligate the Company or an Affiliate, their respective stockholders, Boards of
Directors, officers or employees to continue any relationship that you might
have as a Director or consultant for the Company or an affiliate.

 

12.             WITHHOLDING OBLIGATIONS.

 

(a)             At the time you exercise your Option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or an
affiliate, if any, which arise in connection with the exercise of your Option.

 

(b)            Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your Option a number of whole
shares of Common Stock having a fair market value, determined by the Company as
of the date of exercise based on the closing price of the shares on the last
trading day immediately preceding the date the shares are then being issued, not
in excess of the minimum amount of tax required to be withheld by law (or such
lower amount as may be necessary to avoid classification of your Option as a
liability for financial accounting purposes). If the date of determination of
any tax withholding obligation is deferred to a date later than the date of
exercise of your Option, share withholding pursuant to the preceding sentence
shall not be permitted unless you make a proper and timely election under
Section 83(b) of the Code, covering the aggregate number of shares of Common
Stock acquired upon such exercise with respect to which such determination is
otherwise deferred, to accelerate the determination of such tax withholding
obligation to the date of exercise of your Option. Notwithstanding the filing of
such election, shares of Common Stock shall be withheld solely from fully vested
shares of Common Stock determined as of the date of exercise of your Option that
are otherwise issuable to you upon such exercise. Any adverse consequences to
you arising in connection with such share withholding procedure shall be your
sole responsibility.

 



 4 

 

 

(c)            You may not exercise your Option unless the tax withholding
obligations of the Company and/or any affiliate are satisfied. Accordingly, you
may not be able to exercise your Option when desired even though your Option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.

 

13.            TAX CONSEQUENCES.

 

You hereby agree that the Company does not have a duty to design or administer
the Plan or its other compensation programs in a manner that minimizes your tax
liabilities. You shall not make any claim against the Company, or any of its
Officers, Directors, Employees or Affiliates related to tax liabilities arising
from your option or your other compensation. In particular, you acknowledge that
this Option is exempt from Section 409A of the Code only if the exercise price
per share specified in the Notice is at least equal to the Fair Market Value per
share of the Common Stock on the Date of Grant and there is no other
impermissible deferral of compensation associated with the Option.

 

14.            NOTICES.

 

Any notices provided for in your Option or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by mail by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

 

15.           GOVERNING PLAN DOCUMENT.

 

Your Option is subject to all the provisions of the Plan, the provisions of
which are hereby made a part of your Option, and is further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Option and those of the Plan, the provisions of
the Plan shall control.

 

16.            RIGHTS OF OPTIONEE.

 

This Agreement does not entitle you to any voting rights or, except for the
foregoing notice provisions, any other rights as a shareholder of the Company.
No dividends are payable or will accrue on your Option or the Shares purchasable
under this Agreement until, and except to the extent that, your Option are
exercised. Upon the surrender of your Option and payment of the Exercise Price
as provided above, the person or entity entitled to receive the shares of the
Common Stock issuable upon such exercise shall be treated for all purposes as
the record holder of such shares as of the close of business on the date of the
surrender of your Option for exercise as provided above. Upon the exercise of
your Option, you shall have all of the rights of a shareholder in the Company.

 

17.            GOVERNING LAW.

 

This Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of Delaware without giving effect to its principles
governing conflicts of law.

 



 5 

 

 

NOTICE OF EXERCISE

 

ICAGEN, INC.

Date of Exercise:                                           

 

Ladies and Gentlemen:

 

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

  Type  of option (check one):Incentive    ☐Nonstatutory    ☐

 

  Stock option dated:  _____________________________         Number of shares as
to which option is exercised:  _____________________________        
Certificates to be issued in name of:  _____________________________        
Total exercise price: $_____________________________         Cash payment
delivered herewith: $_____________________________         Value of ___ shares
of Icagen, Inc.2: $_____________________________         Number of shares of
Icagen, Inc.           Delivered via cashless exercise:
 _____________________________

 

By this exercise, I agree: (i) to provide such additional documents as you may
require pursuant to the terms of the 2015 Stock Incentive Plan; (ii) to provide
for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option; and
(iii) if this exercise relates to an incentive stock option, to notify you in
writing within fifteen (15) days after the date of any disposition of any of the
shares of Common Stock issued upon exercise of this option that occurs within
two (2) years after the Date of Grant of this option or within one (1) year
after such shares of Common Stock are issued upon exercise of this option.

 

  Sincerely,         (Signature)         (Print Name)

 

[Provision for Community Property Jurisdiction]

 



 

2 Shares must be valued in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests. Certificates must be endorsed or accompanied by an
executed assignment separate from certificate.

 

 6 

 

 

CONSENT

 

The undersigned spouse of ____________________ hereby acknowledges that I have
read the foregoing Stock Option Agreement and that I understand its contents. I
am aware that the Agreement provides for the repurchase of my spouse’s shares of
Common Stock under certain circumstances and imposes other restrictions on the
Transfer of such Common Stock. I agree that my spouse’s interest in the Common
Stock is subject to this Agreement and any interest I may have in such Common
Stock shall be irrevocably bound by this Agreement and further that the my
community property interest, if any, shall be similarly bound by this Agreement.

 

I am aware that the legal, financial and other matters contained in this
Agreement are complex and I am free to seek advice with respect thereto from
independent counsel. I have either sought such advice or determined after
carefully reviewing this Agreement that I will waive such right.

 

Date:      

 

          Witness Spouse

  

 

 



 

